Citation Nr: 9900330	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  94-19 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda (PCT), claimed as a result of exposure to herbicides.  

2.  Entitlement to an increased (compensable) rating for a 
service-connected skin disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from April 1967 to 
July 1969.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from an October 1992 decision of the RO, which denied 
the veterans claim of increased rating for his service-
connected skin disability.  

Also, in July 1993, the Hearing Officer, in part, following a 
June 1993 hearing at the RO, denied the veterans claim of 
service connection for PCT and determined that it was not a 
manifestation or maturation of the service-connected skin 
disability.  The veteran subsequently perfected his appeal as 
to this issue.  



REMAND

The veteran contends that his PCT is due to the exposure to 
herbicides and other chemicals in service.  He also claims 
that his service-connected skin disorder is severe enough to 
warrant a compensable rating.  

The service medical records show that, in December 1968, the 
veteran was reported to have pustular acne and 
pseudofolliculitis barbae.  

In a rating decision of February 1970, the RO granted service 
connection and assigned a noncompensable rating for a 
disability manifested by skin infections.  

VA outpatient treatment records dated in June 1991 assessed 
the veteran with questionable porphyria.  

A private medical record dated in March 1992 from Beech Hill 
Hospital reported that the veteran had had a history of use 
and abuse of chemically dependent drugs since his late teens.  
An examination revealed numerous scars over the dorsum of the 
hands, which were noted to be secondary to prior abrasions, 
and multiple pock marks of the face secondary to old cystic 
acne.  

During a hearing at the RO in June 1993, the veteran 
contended that his PCT was the same as or secondary to his 
service-connected skin disability.  He reported that he had 
been exposed to toxic chemicals in service and that he had 
had skin problems on his hands and facial area since service.  
He also indicated that he had been treated for his skin 
condition at a VA hospital since 1992; however, such medical 
records have not been associated with the claims folder.  

In March 1996, the veteran reported that he had received 
Social Security benefits for PCT.  However, pertinent records 
have not been associated with the file in this regard.  

On a VA skin examination in July 1997, the veteran indicated 
that, in 1991 or 1992, he noticed cuts on his hands, 
forearms and face and was diagnosed with PCT.  The veteran 
complained that he had itching and pain with new lesions and 
was noted to have a few crusted lesions on the face, arms and 
hands.  He was diagnosed with PCT.  

Based upon the evidence of record, it is not clear to the 
Board whether the skin manifestations exhibited by the 
veteran during service were attributable to his currently 
diagnosed PCT.  Consequently, a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment is necessary to clarify 
the nature and likely cause of the skin manifestations 
demonstrated in service and to determine the current severity 
of the service-connected skin disability.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  A VA examination, as 
opposed to an independent medical evaluation as requested by 
the veterans representative, is adequate to fulfill this 
requirement.  In addition, the Board finds that the veteran 
should be asked to submit any medical evidence which supports 
his position that his PCT was present in service or shortly 
thereafter.  

Thus, to ensure that all evidence potentially relevant to the 
veterans claims is obtained, and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for his 
service connected skin disability and PCT 
since his discharge from service.  In 
addition, the veteran should be requested 
to submit all medical evidence which 
tends to support his assertions that his 
PCT was present in service or manifested 
to a degree of 10 percent or more during 
the one year presumptive period 
thereafter.  When the veteran responds 
and provides any necessary 
authorizations, the RO should obtain 
copies of all treatment records from the 
named health care providers not currently 
of record.  The RO should also obtain 
records pertinent to the veterans claim 
of service connection from the Social 
Security Administration.  All records 
obtained should be associated with the 
claims folder.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
skin disability and the nature and likely 
etiology of his claimed PCT.  All 
indicated testing should be accomplished, 
and the claims folder should be reviewed 
by the examiner prior to the examination.  
The examiner should elicit from the 
veteran and record a full medical history 
and should report detailed medical 
findings.  Based on his/her review of the 
case, the examiner should comment on the 
current severity of the service-connected 
skin disability and report whether there 
is exfoliation, exudation, itching (and, 
if so, whether the itching is constant) 
or systemic or nervous manifestations 
attributable thereto.  In addition, based 
on this comprehensive review of the 
medical evidence of record, it is 
requested that the examiner express an 
opinion as to the likelihood that the 
veterans current PCT is shown to have 
been clinically demonstrated in service 
or shortly thereafter.  The examination 
report should reflect review of pertinent 
material in the claims folder, including 
the medical records noted above, and 
include the factors upon which the 
opinion is based.  

3.  The RO should then review the record, 
and the claims should be readjudicated.  
If the determinations remain adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) 
(1998).  
- 2 -
